            Case 2:18-cv-02066-TLN-CKD Document 72 Filed 06/23/20 Page 1 of 2



 1   SMITH, McDOWELL & POWELL,
     A LAW CORPORATION
 2   Brad A. McDowell, SBN 207142
     Sean M. Stowers, SBN 303715
 3   100 Howe Avenue, Suite 208 South
     Sacramento, CA 95825
 4   Telephone: (916) 569-8100
 5   Attorneys for Defendant, Cross-Claimant,
     and Third-Party Plaintiff VFORCE INC.
 6

 7

 8

 9                                 UNITED STATES DISTRICT COURT
10                     IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12   ZURICH        AMERICAN       INSURANCE )              Case Number:       2:18-CV-02066-TLN-CKD
     COMPANY OF ILLINOIS, a New York )
13   Corporation;                            )
                                             )             STIPULATION AND ORDER
14                   Plaintiff,              )             FOR DISMISSAL OF THIRD-
                                             )             PARTY COMPLAINT AS TO
15          v.                               )             THIRD-PARTY DEFENDANT
                                             )             HYBRID FINANCIAL GROUP,
16   VFORCE INC., doing business as “VFORCE )              LLC
     STAFFING SOLUTIONS”, a California )
17   corporation; CORTECH, LLC, a Georgia )
     limited liability company; and DOES one )             Compl. Filed:                 July 28, 2018
18   through 100, inclusive;                 )             First Am. Compl. Filed:       January 30, 2019
                                             )             Trial Date:                   To be determined
19                                           )
                     Defendants;             )
20                                           )
                                             )
21                                           )
     AND RELATED ACTIONS.                    )
22                                           )
23

24   ///
25   ///
26   ///
27   ///
28   ///


     Stipulation and Order for Dismissal of Third-Party      Zurich American Insurance v. VForce Inc., et al.
     as to Third-Party Defendant Hybrid Financial Group, LLC           Case No. 2:18-CV-02066-TLN-CKD
            Case 2:18-cv-02066-TLN-CKD Document 72 Filed 06/23/20 Page 2 of 2



 1           IT IS HEREBY STIPULATED by and between Third-Party Plaintiff VFORCE, INC. and
 2   Third-Party Defendant HYBRID FINANCIAL GROUP, LLC, through their respective counsel of
 3   record, that a settlement has been reached by and between the parties with respect to the Third-
 4   Party Complaint filed by VFORCE, INC. Accordingly, the parties request that the Third-Party
 5   Complaint by VFORCE be dismissed, with prejudice, as to HYBRID FINANCIAL GROUP, LLC,
 6   with each side to bear its owns costs and fees.
 7   Dated: June 17, 2020                                    SMITH, McDOWELL & POWELL,
                                                             A LAW CORPORATION
 8

 9                                                     By: /Sean M. Stowers/
                                                           BRAD McDOWELL
10                                                         SEAN M. STOWERS
                                                           Attorneys for Defendant, Cross-Claimant,
11                                                         and Third-Party Plaintiff VFORCE INC.
12
     Dated: June 17, 2020                                    MURCHISON & CUMMING, LLP
13

14                                                     By: /Lisa D. Angelo/
                                                           Lisa D. Angelo
15                                                         Nancy N. Potter
                                                           Attorneys for Third-Party Defendant
16                                                         HYBRID FINANCIAL GROUP, LLC
17

18                                                  ORDER
19           Based upon the Stipulation by and between Third-Party Plaintiff VFORCE, INC. and
20   Third-Party Defendant HYBRID FINANCIAL GROUP, LLC,
21           IT IS HEREBY ORDERED that the Third-Party Complaint by VFORCE be dismissed,
22   with prejudice, as to HYBRID FINANCIAL GROUP, LLC, with each side to bear its owns costs
23   and fees.
24

25   Dated: June 22, 2020
26
                                                                  Troy L. Nunley
27                                                                United States District Judge
28



                                                        1
     Stipulation and Order for Dismissal of Third-Party      Zurich American Insurance v. VForce Inc., et al.
     as to Third-Party Defendant Hybrid Financial Group, LLC           Case No. 2:18-CV-02066-TLN-CKD
